Citation Nr: 1804477	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-15 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to January 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence is in equipoise with respect to whether the Veteran has a diagnosis of PTSD in conformance with the standards of the DSM-IV; there is credible supporting evidence that a claimed in-service stressor occurred, and the medical evidence of record links the diagnosis of PTSD to the in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2016).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

The Defense Threat Reduction Agency (DTRA) has confirmed that the Veteran participated in Operation HARDTACK I, which "was a series of 35 atmospheric nuclear weapons tests conducted in the Pacific Ocean from April 28 to October 31, 1958."  (See July 2010 DTRA letter.)  The witnessing of these tests is one of the Veteran's reported stressors.

The record also contains evidence of a current PTSD diagnosis.  (See January 2013 PTSD Diagnosis Form from Veteran's Treating VA Psychiatrist.)  The January 2013 opinion links the Veteran's PTSD to his confirmed stressor.

However, the record also contains two VA examination reports, both of which conclude that the Veteran does not satisfy the DSM-IV criteria for a PTSD diagnosis.  (See February 2011 and April 2014 VA examination reports.)

All three individuals who have authored opinions in this case are professionally qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  All three examiners in this case have examined and interviewed the Veteran, and all three provide bases for their opinions.  

It is presumed that a mental health professional has made a PTSD diagnosis in accordance with the DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor unless evidence shows to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In the case at hand, the Veteran's treating VA psychiatrist is presumed to have diagnosed the Veteran with PTSD in accordance with the DSM criteria.  Therefore, the evidence is at least in equipoise as to whether the Veteran has a current PTSD diagnosis that satisfies the DSM rating criteria.

Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


